      Case: 4:20-cv-00133-DMB-JMV Doc #: 10 Filed: 11/04/20 1 of 2 PageID #: 52




                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 GREENVILLE DIVISION

RANDY NORMAND                                                                               PLAINTIFF

v.                                                  CIVIL ACTION NO. 4:20-cv-00133-DMB-JMV


MISSISSIPPI DEPARTMENT OF
CORRECTIONS et al.                                                                      DEFENDANTS

                            ORDER STAYING CERTAIN PROCEEDINGS

           Local Uniform Civil Rule 16(b)(3)(B) provides that “a motion asserting… a jurisdictional

defense stays the attorney conference and disclosure requirements and all discovery, pending the

court’s ruling on the motion, including any appeal. Whether to permit discovery on issues related

to the motion and whether to permit any portion of the case to proceed pending resolution of the

motion are decisions committed to the discretion of the court, upon a motion by any party seeking

relief.”

           A motion to dismiss has been filed on the basis of a lack of jurisdiction. Doc. #8.

Accordingly, staying discovery in this case is appropriate at this time.

           If any party desires to seek leave to take jurisdiction-related discovery, it must file a motion

for leave to do so within seven (7) days hereof, setting forth the type and scope of such discovery

and an estimated time frame for constructing it. If any party objects to any motion for jurisdiction-

related discovery, it shall file an objection within four (4) days following service of the motion.

     IT IS, THERFORE, ORDERED that the aforementioned proceedings are hereby

STAYED, pending a ruling on the jurisdictional motions. The defendant shall notify the

undersigned magistrate judge within seven (7) days of resolution of the pending motions and shall

submit a proposed order lifting the stay.
    Case: 4:20-cv-00133-DMB-JMV Doc #: 10 Filed: 11/04/20 2 of 2 PageID #: 53




SO ORDERED this, the 4th day of November, 2020.

                                       /s/ Jane M. Virden
                                       UNITED STATES MAGISTRATE JUDGE
